Title: From John Adams to Fleury, 20 May 1778
From: Adams, John
To: Fleury, François Louis Teissèdre de


     
     Passy, 20 May 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:104. In his reply to Fleury’s letter of 26 April (above), Adams noted the excellent reputation of François Louis Teissèdre de Fleury, then serving with the Continental Army, and congratulated Fleury and his wife “upon the honor of having such a Son.” He then stated, to remove any uneasiness, that the younger Fleury’s “Pay and Appointments” should be adequate for his subsistence.
    